Citation Nr: 1439519	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  In January 2013, the Veteran was notified that a written transcript of the November 2012 hearing could not be produced.  As such, the Veteran was provided the opportunity to testify at another hearing, which he declined in February 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claims.

The Veteran contends that he has a current left knee disability that is related to service.  Service treatment records document left knee complaints following injury in October and November 1968, and a report of a pulled ligament in the left knee during an April 1969 separation examination.  The Veteran was afforded a VA examination in June 2010, pursuant to which a VA examiner opined that the Veteran's currently-diagnosed degenerative joint disease and medial collateral ligament (MCL) injury of the left knee are less likely as not related to service.  However, although the examiner indicated a review of the claims file, there is no discussion in the examination report of private treatment records dating from August 2002 through January 2003, which document left knee treatment related 
to a work injury, but also reference prior treatment of the left knee and a preexisting degenerative condition.  Therefore, the Board finds that a new opinion is necessary to ensure that the Veteran's complete and accurate medical history has been considered.

Regarding hypertension, the Veteran has not yet been afforded a VA examination.  Service treatment records show a blood pressure reading upon induction in October 1965 of 140/82.  The Veteran did not report a history of high blood pressure at that time.  During a March 1968 fuel handler service examination, the Veteran's blood pressure was recorded as 146/96.  As a result, a three-day blood pressure check was conducted and blood pressure was found to be "borderline."  Thereafter, during an April 1969 fuel handler examination, a blood pressure reading was 130/82, and during separation examination later that same month, blood pressure was 140/64.  Notably, on his separation examination report of medical history, the Veteran reported a positive history for high or low blood pressure.  In light of the above, the Board finds a VA examination and opinion are necessary.  

Finally, there appear to be records outstanding records.  The most recent VA treatment note of record obtained by VA is dated in September 2008 and, while the June 2010 examiner noted in the examination report that the Veteran had not had any recent treatment on his left knee, the Veteran has submitted an April 2009 VA treatment note showing left knee treatment.  Thus, it appears that there may be relevant VA treatment notes dating after 2008.  Additionally, given the reference to prior left knee treatment in an August 2002 private treatment record, the Board finds that the Veteran should be asked about treatment rendered prior to August 2002.  Finally, it appears that the treatment in 2002 for the left knee may be related to a workman's compensation claim, or a work injury, given that the initial August 2002 document includes a claim number, an insurance company and representative, and notes a left knee injury at work.  Thus, information concerning that treatment should be requested from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left knee disability or hypertension, to include records from Dr. Stephen J. Jacobs and the Orthopaedic Center of Florida, dating prior to August 2002.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  Additionally, obtain relevant  treatment records from Miami VA medical facilities dating since September 2008.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide information pertaining to his left knee work injury in 2002.  In particular, ask the Veteran if/when he applied for workman's compensation benefits and whether he was awarded such benefits due to an on-the-job left knee injury, as suggested in the August 2002 private treatment records.  If so, after securing any necessary release, the AOJ should request any relevant records regarding the Veteran's claim(s) for workman's compensation benefits.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the development above is complete to the extent possible, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise etiologically related to service.  In rendering the opinion, the examiner should discuss the significance of any elevated blood pressure readings in service.  The rationale for any opinion expressed should be set forth.

4.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is causally related to his active duty service, to include his left knee injury therein.  

In rendering this opinion, the examiner should address any other relevant findings, such as the April 2009 VA x-ray finding of an old MCL injury, the August 2002 private medical record showing intercurrent injury with a notation of a flare-up of a preexisting degenerative condition, and a September 2002 MRI which showed a meniscal tear (but no mention of MCL).

A rationale for any opinion expressed should be set forth.

5.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



